DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1-3, 6, 8 and 11 are objected to because:
Claims 1, 10 and 11, phrases, “is/are able to” used throughout, is unclear and seems to suggest “unable to” is also a  possibility.
Claim 2, line 3, “ their assembled configuration” and “their disassembled configuration” lack antecedent basis.
Claim 3, lines 3-4, “ their assembled configuration” and “their disassembled configuration” lack antecedent basis.
Claim 6, line 2, “the other” lacks antecedent basis.
Claim 8, line 9, “the same side” lacks antecedent basis.
Claim 11, line 6, “the action” lacks antecedent basis.
Appropriate correction is required.
35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
Claim limitation “guiding means” (in claims 1-3 and 7),  “mechanical assembly means” (claims 4-6) and “fastening means” (claim 7) have been interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder “means” coupled with functional language “guiding” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-7 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: rails for providing the function of  guiding, protuberance for the mechanical assembly and screws or bolts for the fastening.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8 and 10-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bullock et al, US 20130187732 [Bullock].
Regarding claim 1, as best understood, Bullock discloses (figs.2-13) an electric switching device (120) for a railway vehicle (intended use), comprising:
a first module (20) including a first support (24) on which a circuit breaker (26) is mounted,
at least one second module (122) including a second support (labeled in fig.4, below), which is separate from the first support (24) and on which an electric component (126) is mounted that is able to be associated with the circuit breaker (26), and guiding means (124) that are able to guide the first (24) and second (labeled in fig.4, below), supports relative to one another between a disassembled configuration, in which at least one of the first and second modules (20, 122) is disengageable (disassembly) from the guiding means (124), independently of the other, and an assembled configuration, in which the circuit breaker (26) and the electric component (126) are able to be connected to one another, where in the assembled configuration, the circuit breaker (26) and the electric component (126) are in a relative connection position and are able to be electrically connected or disconnected.

    PNG
    media_image1.png
    546
    520
    media_image1.png
    Greyscale

Regarding claim 2, as best understood, Bullock further discloses where the guiding means (124) are configured to guide in translation, along an axis, the first (24) and second (labeled in fig.4, above) supports between their assembled configuration and their disassembled configuration.
Regarding claim 3, as best understood, Bullock further discloses, where the guiding means (124) are arranged in the first (24) and second (labeled in fig.4, above) supports, the guiding means (124) comprising complementary shapes configured to guide in translation the first (24) and second (labeled in fig.4, above) supports between their assembled configuration and their disassembled configuration.
Regarding claim 4, as best understood, Bullock further discloses where the first (24) and second (labeled in fig.4, above) supports include mechanical assembly means (labeled in fig.4, above) that are configured to reversibly assemble the first (24) and second (labeled in fig.4, above) supports to one another in the assembled configuration.
Regarding claim 8, as best understood, Bullock further discloses where the first support (24) is a plate having a first face on which the circuit breaker (26) is mounted and a second face, which is opposite the first face of the plate of the first support (24) and on which a control member (fig.13, 70) is mounted to control the circuit breaker (26), where the second support (labeled in fig.4, above) is a plate having a first face on which the electric component (126) is mounted and a second face, which is opposite the first face of the plate of the second support (labeled in fig.4, above) and on which the control member (70) is mounted to control the electric component (126), and where the first face of the plate of the first support (24) and the first face of the plate of the second support (labeled in fig.4, above) face the same side when the first (24) and second supports (labeled in fig.4, above) are in the assembled configuration.
Regarding claim 10, as best understood, Bullock further discloses where the circuit breaker (26) includes a first connection member (142), where the electric component (126) includes a second connection member (140), and where the first and second connection members (142, 140) are able to be electrically connected to one another when the first (24) and second (labeled in fig.4, above) supports are in the assembled configuration.
Regarding claim 11, as best understood, Bullock further discloses where the circuit breaker (26) includes a first connection member (142) where the electric component (126) includes a second connection member (140), where the first and second connection members (142, 140) are able to be electrically connected to one another when the first (24) and second  (labeled in fig.4, above) supports are in the assembled configuration, and where the first and second connection members (142, 140) connect to one another under the action of at least one of the control members (154) when the first (24) and second  (labeled in fig.4, above) supports are in the assembled configuration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bullock in view of Baumann et al, US 9656553 [Baumann].
Regarding claim 12, Bullock discloses the claimed invention, including except a railway vehicle, including an aisle,  a high-voltage box, accessible via the aisle.
	Baumann discloses (figs.1-4) a railway vehicle (10), including an aisle (78), a high-voltage box (22), accessible via the aisle (78), and an electric switching device (34), and the device (34) being
dimensioned to be moved in the aisle (78) when first and second supports (28, 36) are disassembled configuration.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switching device of Bullock with the teaching of Baumamm , thereby providing a spacing (aisle) associated with the electric switching device, thus ensuring adequate spacing to accommodate the device in a disassembled state when required.
Allowable Subject Matter
Claims 5-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objections and, and in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the prior art fails to teach or show, alone or in combination, the claimed electric switching device, where the assembly means comprise a first part borne by the first support and a second part borne by the second support.
Regarding claim 7, the prior art fails to teach or show, alone or in combination, the claimed electric switching device, including fastening means configured to fasten the first and second supports reversibly to the guiding means when the first and second supports are in the assembled configuration.
Regarding claim 9, the prior art fails to teach or show, alone or in combination, the claimed electric switching device, where the first face of the plate of the first support and the first face of the plate of the second support are flush when the  first and second supports are in the assembled configuration.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aubigny et al, Kawasaki et al, Theaudiere et al, Schulz et al, Saito and Arrouy et al are examples of electric switching devices for railway vehicles, similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833